974 So. 2d 424 (2008)
David ARCHER, Petitioner,
v.
ATLANTIC BEACH POLICE DEPARTMENT and Preferred Government Claims Solutions, Respondents.
Buddy R. Griffis, Jr., Petitioner,
v.
St. Johns River Power Park, Jacksonville Electric Authority and Scibal Associates, Respondents,
Timothy Hendry, Petitioner,
v.
Nimnicht Chevrolet and Summit Claims Center, Respondents.
Kathleen Kingston, Petitioner,
v.
Jacksonville Beach Police Department and Integrated Administrators, Respondents.
Nos. 1D07-3868 to 1D07-3871.
District Court of Appeal of Florida, First District.
October 24, 2007.
Rehearing Denied February 19, 2008.
W. Marc Hardesty and Michael S. Tyde of Hardesty, Tyde, Green & Ashton, P.A., Jacksonville, for Petitioners.
George A. Helm, III, and John. C.E. Sung of Public Entity Legal Solutions, Lake Mary, for Respondents, Atlantic Beach Police Department and Preferred Governmental Claims Solutions.
Richard M. Stoudemire of Cole, Stone, Stoudemire & Morgan, P.A., Jacksonville, for Respondents, St. Johns River Power *425 Park, Jacksonville Electric Authority and Scibal Associates.
Blake J. Hood of Boyd & Jenerette, P.A., for Respondents, Nimnicht `Chevrolet and Summit Claims Center.
Wilbur W. Anderson of Eraclides, Johns, Hall, Gelman, Johannessen & Kempner, L.L.P., Jacksonville, for Respondents, Jacksonville Beach Police Department and. Integrated Administrators.
Walter J. Havers of Office of the Judges of Compensation Claims, Tallahassee, for Judge of Compensation Claims William H. Dane.
PER CURIAM.
Because we find that the Judge of Compensation Claims should have granted the claimants' motions to disqualify, the petitions for writ of prohibition are granted. The cases are remanded to Judge of Compensation Claims William H. Dane with directions to grant the motions for disqualification.
Petitioners' motions for attorney's fees are denied. Dade County v. Turnbull, 572 So. 2d 540 (Fla. 1st DCA 1990).
BROWNING, C.J., BARFIELD and BENTON, JJ., concur,